DETAILED ACTION
The following Office Action is in response to the Response to Restriction filed on March 4, 2022.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on March 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
Concerning claim 1, line 7 of the claim recites the limitation of “the lumen dimer”, wherein the word “dimer” appears to be a misspelling of the word “diameter”.  
Concerning claim 16, line 2 of the claim recites the phrase “movement of elongated inner shaft”, wherein the limitation of “elongated inner shaft” should be preceded by an article.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitelberg et al. (US 2012/0158023, hereinafter Mitelberg).
Concerning claim 1, the Mitelberg et al. prior art reference teaches a medical device for applying a cinch to a suture (Figure 2; 200), the medical device comprising: an elongated shaft including a proximal region (Figure 2; 102) and a distal region (Figure 2; 104), the distal region defining a lumen having a lumen diameter, and a distally facing end surface (Figure 3; 136); an outer cinch member defining a bore (Figure 3; 132) and having an outer surface defining a shoulder (Figure 3; 144), the shoulder having a proximal facing shoulder surface and having a diameter greater than the lumen diameter, wherein the outer cinch member includes a proximal portion that is proximal of the shoulder (Figure 3; 140), the outer cinch member having a first configuration wherein the proximal portion is disposed within the lumen and is engaged with the distal region of the elongated shaft (Figure 3), wherein the configuration may include a gap defined between the proximally facing shoulder surface and the distally facing end surface if the first configuration is defined as a position wherein the outer cinch is placed into the distal portion of the elongated shaft before the catch and latch (Figure 2; 114) are engaged and before the snap-fit is engaged (Figure 2; 118) (given the outer cinch is an independent part of the assembly, the outer cinch is capable of being placed into the elongated member in such a position that provides a gap upon assembly of the system; furthermore it is noted that a gap may exist between the proximally facing shoulder surface and the distally facing end surface after the inner cinch and the outer cinch are engaged and the mechanical engagement between the cinch assembly and the elongated member is released
Concerning claim 2, the Mitelberg reference teaches the medical device of claim 1, wherein the elongated inner shaft is designed such that proximal longitudinal movement of the elongated inner shaft moves the inner cinch member into engagement with the outer cinch member (Figure 7 | [¶ 0049]).
Concerning claims 3 and 4, the Mitelberg reference teaches the medical device of claim 1, wherein the outer cinch is capable of shifting towards a second configuration where the proximally facing shoulder surface engages the distally facing end surface of the elongate shaft, wherein proximal movement of the inner shaft may shift the outer cinch from the first configuration toward the second configuration (given the outer cinch is moveable within the elongated shaft, if the first configuration is a position where the outer cinch is placed into the elongated member in such a position that provides a gap upon assembly of the system, a second configuration may be achieved where the outer cinch may be translated proximally to engage the proximally facing shoulder surface of the outer cinch and the distally facing end surface of the elongated shaft).
Concerning claim 5, the Mitelberg reference teaches the medical device of claim 1, wherein the proximal portion of the outer cinch is engaged with the distal region of the elongate shaft via a snap-fit engagement ([¶ 0044]), which may be interpreted as a bond, given a bond may be defined as “something that fastens or hold together” <dictionary.com/browse/bond>.
Concerning claim 6, the Mitelberg reference teaches the medical device of claim 1, wherein the outer cinch member is designed to shift toward a second configuration where the bond between the outer cinch member and the distal region is released (Figure 10, bond is released in a second configuration when the outer cinch is fully released from the elongated shaft).
Concerning claim 7, the Mitelberg reference teaches the medical device of claim 1, further including a suture cutting member disposed within the lumen of the distal region (Figure 3; 120), 
Concerning claims 8-10, the Mitelberg reference teaches the medical device of claim 1, wherein the Mitelberg reference teaches that the elongated inner shaft is designed such that a first state of proximal longitudinal movement of the elongated inner shaft moves the inner cinch member into engagement with the outer cinch member (Figure 7), wherein if the outer cinch were positioned in a first configuration as described above, with a gap being defined with the outer cinch being placed into the distal portion of the elongated shaft before the catch and latch are engaged and before the snap-fit is engaged, a second stage of proximal longitudinal movement is capable of occurring as the inner shaft shifts the outer cinch member toward a second configuration in which the catch and latch engage and the snap fit engages and further causing the proximally facing shoulder surface engaging the distally facing end surface of the elongate shaft, wherein the elongated shaft is designed such that a third stage of proximal movement of the elongated inner shaft disengages the elongated inner shaft from the inner cinch member (Figure 8), further including a suture cutting member disposed within the lumen of the distal region (Figure 2; 120), and the elongated inner shaft being designed such that a fourth stage of proximal movement of the elongated inner shaft engages the elongated inner shaft with the suture cutting member (Figure 9),.
Concerning claim 11, the Mitelberg reference teaches the medical device of claim 1, further including: a cutout defined in a distal region of the elongated shaft defining a distally facing shear edge (Figure 2;112); and a suture cutting member disposed within the lumen 
Concerning claim 12, the Mitelberg reference teaches the medical device of claim 11, wherein the elongated inner shaft is designed such that proximal longitudinal movement of the elongated inner shaft shifts the suture cutting member form the open configuration toward the closed configuration ([¶ 0051]).
Concerning claim 13, the Mitelberg reference teaches the medical device of claim 11, wherein in the open configuration the suture cutting member is engaged with the distal region of the elongate shaft with a catch and latch mechanism ([¶ 0042]), which may be interpreted as a bond, given a bond may be defined as “something that fastens or hold together” <dictionary.com/browse/bond>.
Concerning claim 14, the Mitelberg et al. prior art reference teaches a medical device for applying a cinch to a suture (Figure 2; 200), the medical device comprising: an elongated shaft including a proximal region (Figure 2; 102) and a distal region (Figure 2; 104), the distal region defining a lumen, and a distally facing end surface (Figure 3; 136); an outer cinch member defining a bore (Figure 3; 132) and a shoulder having a proximal facing shoulder surface (Figure 3; 144), wherein the outer cinch member includes a proximal portion disposed within the lumen and is releasably engaged with the distal region of the elongate shaft (Figure 3; 140) such that the shoulder is capable of being spaced distally from the distally facing end surface if the outer cinch is slightly translated distally to provide a spacing; an elongated inner shaft extending through the 
Concerning claim 15, the Mitelberg reference teaches the medical device of claim 14, wherein the suture cutting member is designed to shift toward a closed configuration where the proximally facing shear edge has moved proximally relative to the distally facing shear edge such that the opening is closed (Figure 10).
Concerning claim 16, the Mitelberg reference teaches the medical device of claim 15, wherein the elongated shaft is designed such that proximal longitudinal movement of the elongated inner shaft shifts the suture cutting edge from the open configuration to the closed configuration ([¶ 0051]).
Concerning claim 17, the Mitelberg reference teaches the medical device of claim 14, wherein in the open configuration the suture cutting member is engaged with the distal region of the elongate shaft with a catch and latch mechanism ([¶ 0042]), which may be interpreted as a bond, given a bond may be defined as “something that fastens or hold together” <dictionary.com/browse/bond>.
Concerning claim 18, the Mitelberg reference teaches the medical device of claim 14, wherein the suture cutting member is a tubular member having an outer diameter sized to 
Concerning claim 19, the Mitelberg reference teaches the medical device of claim 14, wherein the suture cutting member is a tubular member having a cutout portion forming the proximally facing shear edge (Figure 2; 122).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Stokes et al. reference (US 2007/0270908) teaches a similar medical device for applying a cinch to a suture, but the elongated inner shaft couples to the system in a different manner; the Page et al. reference (US 2008/0234729) teaches a similar medical device for applying a cinch to a suture that provides a distal longitudinal movement to engage the inner and outer cinches as opposed to a proximal longitudinal movement as the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/24/2022